UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35164 ONVIA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 91-1859172 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of Principal Executive Offices) (206) 282-5170 (Registrant’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.0001 par value per share The NASDAQ Capital Market Rights to Purchase Series RA Junior Participating Preferred Stock The NASDAQ Capital Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant, based on the closing price on June 30, 2012, as reported on the NASDAQ Capital Market, was $20,297,166. The number of shares of the registrant’s common stock outstanding at March 1, 2013 was 8,566,263. ONVIA, INC. FORM 10-K For the Year Ended December 31, 2012 INDEX PAGE PART 1. ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS 16 ITEM 2. PROPERTIES 16 ITEM 3. LEGAL PROCEEDINGS 16 ITEM.4. MINE SAFETY DISCLOSURES 16 PART II. ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 18 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 18 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 CONSOLIDATED BALANCE SHEETS 27 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS 28 CONSOLIDATED STATEMENTS OF CASH FLOWS 29 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY 30 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 31 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 44 ITEM 9A. CONTROLS AND PROCEDURES 44 ITEM 9B. OTHER INFORMATION 44 PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 45 ITEM 11. EXECUTIVE COMPENSATION 45 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 45 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 46 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 46 PART IV. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 47 SIGNATURES 50 1 PART I CAUTIONARY STATEMENT In addition to the historical information contained herein, the discussion and analysis in this report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 regarding expected increases in revenue, clients, contracts and contract value, cash flow, profitability and stockholder value and expected stabilization of Annual Contract Value (or “ACV”). When used in this discussion, the words “believes,” “anticipates,” “may,” “will,” “should,” “expects,” “plans,” “estimates,” “predicts,” “potential,” “continue,” “intends”, “indicates” or the negative of these and similar expressions are intended to identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not a forward-looking statement.Forward-looking statements include, but are not limited to, statements about our plans, objectives, expectations and intentions and are subject to risks and uncertainties that could cause actual results to differ materially from those expected or implied by these forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the factors described under “Risk Factors”, “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report.Except as required by law, Onvia undertakes no obligation to publicly release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of anticipated events.Readers are urged, however, to review the factors and risks described in reports Onvia files from time to time with the Securities and Exchange Commission. The following discussion should also be read in conjunction with the Consolidated Financial Statements and accompanying Notes thereto included in this report. In this report, we rely on and refer to information and statistics regarding the markets for various products.We obtained this information from third-party sources, discussions with our clients and our own estimates.We believe that these third-party sources are reliable, but we have not independently verified them and there can be no assurance that they are accurate. ITEM1. BUSINESS In this report, the words “we,” “our,” “us,” “Onvia,” or the “Company” refer to Onvia, Inc. and its wholly owned subsidiary. Company Overview Onvia is a leading provider of business information and research solutions that help companies plan, market and sell to government agencies throughout the United States (or U.S.).Onvia’s business solutions provide clients online access to proprietary information about government procurement activity across local, state, and federal government agencies.The business intelligence derived from our solutions allows clients to identify and research new market opportunities, analyze market trends, and obtain valuable insights about their competitors and channel partners.We believe our business solutions provide clients with a distinct competitive advantage, increased revenue opportunities, and strategic insight into the public sector market. The Company’s powerful procurement solutions include proprietary content and analytical tools that deliver essential insight and intelligence necessary to win more business with state and local governments.Onvia targets a market of companies that have a long term strategic interest in the public sector, and for which the government market is a core part of their business.All three of our customer distribution channels, Small and Medium Business (or SMB), Enterprise, and Content Licensing, focus on this market.The high margins of this model provide the flexibility to price products based upon the value that we create for clients, not based upon the cost of fulfillment. We developed a three-year business transformation plan and product roadmap in 2011 to leverage the Company’s investment in a rich public sector procurement database and execute on a strategy of transitioning the business from a low cost provider of government procurement information targeted at a large market of casual users to a high value and trusted partner to clients with a long-term strategic interest in the public sector.We achieved the first product milestone to execute this shift in business strategy in February 2012 with the launch of “Onvia 5,” which improved the usability and “find-ability” features of the database.In July 2012, Onvia launched a new solution, Term Contract Center, to provide our clients maximum visibility into over 150,000 recurring contracts.Term Contract Center helps clients identify which contracts to pursue, including the incumbent vendor and the price the agency has paid for the contract.In December 2012, we launched the first update to Spending Forecast Center with Project Previews, a data mining tool that helps clients focus on those future business opportunities from budgets and capital improvement plans where they have the greatest probability of winning. 2 We continue to invest in our business intelligence solutions to build new analytic tools in 2013 and 2014.We normalized agency names and expect to complete the normalization of public sector vendors by the end of the first quarter of 2013.For the first time in ten years we expanded our taxonomy with new categories in response to customer feedback for more relevant search results.All of these investments have changed our value proposition from an aggregator of public procurement documents to a robust, enhanced database of public procurement intelligence. In 2012, we completed the first phase of the transformation plan evidenced by the stabilization of Annual Contract Value, or ACV, and revenue and we are now ready to leverage the foundation we have built over the last two years and grow the business. ACV represents aggregate annual value of our renewable subscriptions. In the fourth quarter of 2012 we began investing in our most successful and mature channel, SMB sales to accelerate revenue growth.In October, we increased the SMB acquisition team by nearly 50% to a total of 20 sales professionals.By hiring these individuals now, the new team members should accelerate revenue growth throughout 2013. Onvia’s solution includes access to the Onvia Database, Spending Forecast Center, Term Contract Center, and the Onvia Guide.These services are sometimes bundled with management information reports in multiple elements arrangements.Refer to the discussions below under “Products and Services” for a description of these products and services, and under “Critical Accounting Policies and Management Estimates” for a discussion of how sales price is allocated between the elements in a multiple elements arrangement and how revenue is recognized on each element.Subscriptions to the Onvia Database are typically prepaid, have a minimum term of one year and revenues are recognized ratably over the term of the subscription.Subscriptions are priced based upon the geographic range, nature of content purchased, and the number of users accessing the database. Most of Onvia’s revenues are generated from sales to companies that leverage our information for their own internal use, and to businesses that license our content for redistribution.Revenue from businesses who license our content for resale to their own clients is classified as Content License revenue.Content license contracts are generally multi-year arrangements and typically have higher annual contract values than our subscription-based services.Revenue from content license agreements is recognized over the term of the agreement. Onvia was incorporated in January 2000 in the state of Delaware.Our principal corporate office is located in Seattle, Washington.Our securities trade on The NASDAQ Capital Market under the symbol ONVI. Industry Background Selling to the public sector is highly competitive and insight into this market is extremely valuable.The variety, volume and unstructured nature of public sector procurement information make it difficult for businesses to analyze, evaluate and target the market for their goods and services.The agency self- reporting process provides short term visibility into specific government contracting information and events, but does not provide businesses the value addedbusinessintelligence to strategically maximize their public sector business.There is a strong need for a strategic business partner that provides deep market intelligence as a key resource for decision making.This ideal partner will provide impactful insight that drives companies to select the right target market, allocate internal resources toward the most profitable segments, maximize public sector margins through intelligent pricing and develop strategic public sector relationships all with the long term objective of winning more government business. The procurement capture process is complicated and comprised of multiple elements and information types.Businesses must evaluate a variety of different sources of procurement information and activities to understand their individual markets and to make strategic decisions.These data types include: ·Annual Budgets ·Capital Improvement Plans ·Requests for Quotes ·Requests for Proposals ·Amendments ·Term contracts ·Plan holders lists ·Bidders lists ·Bid Results ·Awards ·Advance Notices ·Subcontractor Solicitations ·Other trigger events, such as City Council Minutes 3 The aggregation of these public procurement events provides little value.This data must be normalized, enhanced, structured and classified to become business intelligence to help companies approach the public sector market strategically with the goal of winning more government business. We have spent the last twenty four months building this structured and enhanced public procurement database.We believe the combination of this database and the new analytical tools we plan to release to the market during the next 24 months will position Onvia as the preferred business intelligence provider for those companies that have a strategic long term interest in the public sector market. The Onvia Solution Onvia’s solution includes tools to access a database of proprietary public sector information which has been built over more than 11 years, and includes comprehensive, historical and real-time information on public sector activities unavailable elsewhere in the marketplace.Our solution provides access to information on over 5.0 million procurement-related records connected to over 400,000 companies from across approximately 78,000 government agencies and purchasing offices nationwide.Thousands of records are standardized, added, formatted and classified within our database each day. Information related to each stage of the procurement cycle is linked together to provide a comprehensive view of each project including: · Advance Notices – alerts businesses of projects in the early stages of the development process, before the bid or request for proposal is released in its final form, or before final zoning and planning board approval; · Bids, request for proposals, request for quotes, cancellations, and related amendments; · Planholders and Bidders Lists – provides competitive intelligence by presenting a list of competitors that have acquired plans, specifications, bidding documents and/or proposals for specific projects in the active bid or proposal stage, and a list of competitors who submit bids for prime contracts with the owner of the project; · Bid Results and Awards Information – notifies businesses of awarded bids, providing information for use in their own sales and marketing activities; and · Grants – supplies federal grant information critical to businesses tracking or applying for publicly-funded projects. · Project Previews – proprietary summaries offuture infrastructure and technology investments excerpted from constantly updated library of capital improvement plans and agency budgets. The database can be analyzed using many different search filters including: ·Industry Vertical ·State ·Publication Date ·Submittal Date ·Procurement Type ·Level of Government ·Agency Function ·Set Aside Requirements ·Awarded Contract Value Our database includes many important data fields to further qualify opportunities as available, including: ·Request for proposals/Bid Information ·Agency Information oDocument title and extract oAgency name oPublication date oAgency function oPre-bid meeting date oAgency bid number oSubmittal date oAddress oProduct documents oPhone number oContract term oWebsite link oNIGP code oPlan price ·Buyer information ·Planholders/Bidders lists oBuyer name oVendor name oBuyer address oVendor address oBuyer email oContact name and title oBuyer phone number oContact email oBuyer fax number 4 ·Award Information oAwarded vendors oContract value Our government procurement solutions provide clients with the information necessary to make good business decisions.Through our end-to-end solutions, we provide market intelligence a business needs to design and manage a public sector strategy, build relationships with agency buyers and private sector contractors, and target more qualified revenue opportunities.The confluence of these activities should help clients create more winning proposals, increase close rates, increase contract size and, ultimately, increase public sector revenues. Strategy Our mission is to deliver essential, actionable business intelligence that our clients rely upon to win more government business.We intend to achieve this mission by delivering exceptional solutions that offer our clients significant value in defining and targeting their public sector market, identifying current and future public sector business opportunities, intelligently pricing their products in the competitive public sector market, and developing strategic relationships and partners required of a successful public sector strategy.If we are able to effectively achieve this mission, we believe we should see increased retention rates and, ultimately, increased stockholder value.Key elements of our strategy include: · Target the right customer for Onvia, those companies with long term strategic interest in the public sector.We will focus our sales and marketing efforts on the prospects that fit the profile of our most valuable clients with highest contract value. During the last two years we have learned under the new business model, that companies with certain characteristics need the most services from Onvia, have the highest contract value and the highest client retention.We believe, these companies will also have the greatest need for the additional services we are planning in our future product roadmap.Using our own database we identify these companies that have a strategic, long-term interest in the public sector market based on the volume of their bidding activity and the geographical scope of their marketing program to the government.If we are effective in targeting these companies, we expect that retention rates and the long-term profitability of our clients will improve.A key measure of this initiative is the blended Annual Contract Value per Client, or ACVC of all new clients acquired during the quarter.In the fourth quarter, ACVC of our new clients ACVC, including both SMB and Enterprise acquisition, was $10,277, up 36% from $7,560 in the same quarter last year.Blended ACVC may fluctuate in sequential quarters until Enterprise results become more consistent. Our business solutions support the largest industry verticals, with a focus on the infrastructure verticals, which include: o Architecture and Engineering o Construction and Building Supplies o Financial Services o IT / Telecommunications o Professional Services o Operations and Maintenance Services o Transportation o Healthcare o Water and Energy / Alternative Energy Our marketing to our target market improved significantly in 2012.We re-launched our brand “as intelligence to win more government business” reflecting the future direction of our product roadmap.We revamped our lead generation program to the point where significant portion of our SMB sales now come from marketing generated activities such as trade shows, webinars, email campaigns, and white papers.We also re-launched our web site with more video content and continue to improve our SEO rankings, which all results in increasing volume of web leads generated.We have introduced a blog and are using social media to drive more traffic to our web site. · Enhance our value proposition to our target customer:Historically, our clients have used Onvia for public sector sales leads notifications.While this will continue to be a major part of our value proposition, our product roadmap is built to transform Onvia into a technology enabled business intelligence provider that helps our clients win more government business.Our content and technology platform are key assets that can be leveraged to deliver additional, more strategic applications for our clients.These future applications include competitive analysis, channel partner selection and evaluation, market sizing, allocation of marketing spend, and pricing analyses.We utilize a Customer Advisory Board of ten of our largest clients to give us feedback on the strategic direction of our product roadmap.We also reach out to our clients with quarterly surveys, and obtain their feedback on strategic product prototypes before they are launched.By focusing on the right target market and by forming a closer connection with our clients, we believe we can deliver strategic products that offer our clients significant value in maximizing their business in the public sector market. 5 In 2012, we launched Onvia 5 which improved the customer experience and user navigation.In July, we introduced Term Contract Center by publishing over 150,000 active term contracts.In December, we launched the first update to Spending Forecast Center providing project previews, a data mining tool, to allow our customers greater “find-ability” in searching the vast library of budgets and capital improvement plans. Equally important we continued to invest in our database to build the required foundation to launch several analytical solutions in 2013 and 2014.We normalized agency names and expect to complete the normalization of vendor names the first half of 2013.For the first time in ten years we expanded our taxonomy with new categories in response to customer feedback for more relevant search results.All of these investments have started to change our value proposition from an aggregator of public procurement documents to a robust, enhanced database of public procurement intelligence. In 2013 we plan to launch Onvia 6 with a workflow user interface, introduce vendor intelligence for competitor and partner analytics, improve the workflow of our lead generation service and expand the agency intelligence that we provide to our customers.In addition we plan to provide a mobile application that will provide real time leads to our clients.The success of this initiative will be measured by our ability to deliver the roadmap on schedule and within budget. · Use consultative selling as our “go to market” strategy:We market to a select group of companies that have a strategic, long term interest in the public sector.Our sales organization (SMB and Enterprise) is organized by industry and sub-vertical market.A central part of our value proposition is the knowledge our sales people have of their clients and the industries of their clients.We strive to become “trusted partners” in helping our clients secure more public sector business.We identify our clients’ key business objectives, quantify and prioritize them, offer optimal solutions and finally measure our ability to deliver on these solutions during the course of the clients’ subscription with us.Our strategy is to stay focused on these key objectives throughout our engagement with the client. The consultative selling strategy is beginning to change our culture and our organization.We have become culturally more client-focused and organizationally more in alignment with the key business objectives of our clients.Every major investment (product, content, technology and marketing) is evaluated and prioritized against our clients’ key objectives and our current and future value proposition in meeting and exceeding these objectives. Products and Services Onvia’s business solutions are tailored to the business objectives of each client, and support both strategic planning and sales and marketing activities.We offer our clients public sector business intelligence through specialized self-service analytical tools that help our clients aggregate, analyze, identify and quality, evaluateand influence historical, real-time, and future spending information within local, state, and federal government agencies across the United States.Over time, we expect to continue to enhance our existing information, marketing and analytic services and develop additional services that make use of our comprehensive database to meet the needs of our existing clients as well as potential new categories of clients.Our key offerings are described below. Onvia Databaseis Onvia’s flagship business solution base which provides rich search functionality on our proprietary analytics platform of local, state and federal government agency purchasing information.Our solution provides public sector business intelligence to customers across agencies, vendors, projects, and term contracts over a historical, real-time and future spending timeline. Project Center provides our clients with a complete view of individual public sector procurement projects at each stage of the purchasing cycle.Project Center makes it easier for clients to identify and qualify opportunities to sell their goods and services into the public sector.Project Center is designed to help our clients: · Analyze purchasing trends to refine existing target markets and identify new geographic markets · Identify and qualify projects or purchases for specific goods and services nationwide 6 · Identify and monitor potential competitors using plan holders lists and bidder lists · Identify potentialsubcontracting opportunities on major projects · Evaluate awards for pricing analyses · Identify and build relationships with the agency buyers of specific goods and services · Understand agency relationships with existing vendors · Build marketing lists of agency buyers and potential vendor partners · Obtain bid documents, plans and specification documents to qualify projects Agency Center provides users with agencies’ procurement histories, current projects, and spending forecasts in a single application.Agency Center helps businesses identify and qualify government agencies, agency buyers and procurement opportunities within their target markets.By developing agency relationships, users can identify government purchases that never go out to formal bid.Four out of five government purchases never go out to formal bid, because they fall below agencies’ purchasing thresholds.Agency Center is included with standard access to the Onvia Online Database. Spending Forecast Centerprovides insight into budgets and capital improvement plans of agencies within the top 366 Metropolitan Statistical Areas in the United States.Spending Forecast Center provides valuable, strategic information on future capital spending used by larger corporations to execute their public sector strategies. Most governmental bodies, such as departments of transportation, city and county governments, and boards of education publish a plan that maps out their major initiatives and forecasts spending over the next 3-6 years.These spending forecasts generally include the name of the initiative or type of expense, project timing, the funding source and the budget amount. Businesses can use spending forecasts to inform business development, evaluate and target markets,and for short to mid-term business planning.We collect plans from state, county and city government agencies, representing over 85% of all government spending.We add a powerful search tool that allows users to find plans based on keywords, as well as type of agency, location, spending focus, and other plan details.In December 2012, we launched the first update to Spending Forecast Center with Project Previews, which summarize individual projects extracted from the vast library of budgets and capital improvement plans.The project summaries are delivered directly to the end user, providing significant time savings to clients, enabling them to allocate resources to higher value activities. Term Contract Center (launched in July 2012) helps Onvia’s clients take advantage of the growing trend by government agencies to make purchases using term contracts, or recurring contracts.We significantly increased our coverage and collection of term contracts and awards to provide clients with a single source they can rely on to grow revenues.Term Contract Centeris designed to help clients identify and prioritize which contracts to pursue, including the competitor and partner information needed to qualify these opportunities. Using Term Contract Center, our clients can: · Search over 150,000 active state and local term contracts to create a pipeline of upcoming renewal opportunities; · Analyze term-contract buying trends to identify the right agencies to build relationships with; · Track competitors by searching for vendors who currently hold these contracts ; and · Locate potential teaming and subcontracting partners by accessing information about vendor representatives on term contracts and how to contact them. The Onvia Guide provides clients with frequent information about procurement activity of agencies, industries and markets customized for each client.Clients receive their tailored Onvia Guide delivered to their inbox every day.Daily use of the Onvia Guide provides clients with next day notification of key events and updates within their public sector market.The Onvia Guide can be purchased separately or comes bundled with a subscription to the Onvia Online Database. Management Reports – provide our clients with customized management reports to help target upcoming contract renewals, identify agency buyers, and inform the proposal development process.These solutions include: · Contact Lists – Provide clients a comprehensive list of decision makers, agency procurement officers and zoning officials that can be used to develop relationships and identify potential business partners. · Winning Proposals Library – Compare and contrast winning proposals submitted by competing firms in order to gain competitive insights.Provides insight into how other companies position their qualifications and personnel, structure and format persuasive proposals, incorporate supporting materials, price goods and services, and differentiate themselves from their competitors. 7 Clients Our clients are businesses that are strategically focused on selling their goods and services into the public sector.We sell into this target market through three distribution channels:Small/Medium Business (SMB), Enterprise, and Content Licenses.Our Enterprise sales channel targets the largest prospects within our target market.Content license clients incorporate our data into their own products, or resell our business intelligence directly to their clients. Prior to 2011, our target market was extremely broad, and we acquired a large number of non-strategic clients which were not adequately profitable.We no longer invest in acquiring non-strategic clients, and our client base has declined as a result of this decision to transition to our more profitable target market. We manage the business using the following key client metrics: Annual Contract Value, or ACV Annual contract value is the aggregate annual revenue value of our client base.Growth in ACV demonstrates our success in increasing the number of high value clients and upgrading existing clients to new and higher valued products. Content licenses contracts are excluded from ACV. Number of Clients Number of clients represents the number of individual businesses subscribing to our products. Annual Contract Value per Client, or ACVC Annual contract value per client is the annual contract value divided by the number of clients and indicates the average value of each of our subscriptions. At the end of the fourth quarter, Onvia’s total client base decreased 12% to 3,950 clients compared to 4,500 clients in the same year-ago period and decreased 36% compared to 6,200 in the same two-year ago period. ACV for the fourth quarter of 2012 increased by 1% to $18.8 million compared to the third quarter of 2012 and increased by 2% compared to the same quarter of the previous year, and decreased by 15% compared to the same quarter in the two previous years. ACVC for the fourth quarter of 2012 grew 4% from the previous quarter, 16% from the same year-ago period, and 34% from the same two year-ago period to an average of $4,775 per client.ACVC improved, as a result of our strategy to target more strategic clients and, therefore, renewals were weighted toward strategic clients with higher contract values. Sales and Marketing Strategy As of December 31, 2012, we had 73 inside sales, marketing and customer support employees with the majority of our sales force located in our headquarters in Seattle, Washington, including two field sales representatives also headquartered in Seattle.This headcount compares to 74 and 70 as of December 31, 2011 and 2010, respectively. We believe we have transformed our SMB sales team into a professional consultative selling organization.Under this business model, the acquisition sales force is responsible for identifying the business objectives of a prospect, and designing a solution to meet these business objectives.As part of the new client onboarding process, the account executive ensures that the client is smoothly transitioned to the account management organization.The account management sales team is vertically oriented, and clients are typically assigned to an account manager with expertise in the client’s industry.This team is responsible for training new and existing clients, executing our client contact strategy, providing as needed support, renewing client contracts and identifying cross sell and upsell opportunities.As part of the client contact strategy, the account manager is responsible for understanding the client’s business objectives, setting up profiles and saved searches, delivering customized management reporting and product training.The partnership between the client and its Onvia support team is an important part of the value proposition included in the Onvia business solution.In the fourth quarter of 2012 we began an investing in SMB acquisition sales to accelerate revenue growth.We increased the SMB acquisition team by nearly 40% to a total of 20 sales professionals as of December 31, 2012.By hiring these individuals during the fourth quarter, we expect these new team members become productive earlier in 2013 and help us to accelerate revenue growth throughout 2013. 8 The Enterprise sales organization targets the largest prospects within our target market universe.Our Enterprise staff will be organized by vertical market so they become “trusted advisors” in their area of expertise.Our objective is to be in a position by the end of 2013 to scale the Enterprise sales channel in 2014 with the right people, process and solutions.The success of this initiative will be measured by the development of this plan by the end of 2013. Our marketing programs communicate a strong strategic message that conveys who we are today and more importantly who we will be in one or two years from now.We must deliver this message consistently and clearly across all of our marketing and communication channels to reposition and build our brand, improve sales effectiveness and drive revenue growth. Our strategic message is an important part of our transition from sales leads to analytics and market intelligence derived from a database of proprietary content with normalized data.Our primary marketing methods include web-based marketing, direct marketing; communication with our website, webinars, participation in trade shows and industry events, client referrals and educational tools, such as webinars.Client retention and nurture marketing campaigns are also an integral part of our strategy. Marketing to our universe of target companies improved significantly in 2012.We re-launched our brand “as intelligence to win more government business” reflecting the future direction of our product roadmap.We revamped our lead generation program to the point where 50% of our SMB sales now come from marketing generated activities such as trade shows, webinars, email campaigns, and white papers.We also re-launched our web site with more video content and continue to improve our SEO rankings and the volume of web leads generated.We have introduced a blog and are using social media to drive more traffic to our web site. Agency Relationships Agency partners bring value through source contributed content and by providing referrals of their business suppliers.As of December 31, 2012, we had approximately 340 active partner agencies in key metropolitan areas nationwide. We continue to sign a variety of government agencies including cities, counties, housing authorities, transportation authorities and school districts. Technology We support our operations and business solutions using an advanced technology platform designed to serve a large and rapidly increasing volume of web traffic in a reliable and efficient manner without critical failures.Our systems are designed to: •Provide fast, secure and highly available visitor access to our websites; •Validate and process client requests promptly and accurately; •Provide timely, comprehensive and accurate management-reporting capabilities; •Accommodate upgrades to features on our websites; •Scale to accommodate growth in users and content; and •Provide basic redundancy in case of component failures. Our systems use a combination of proprietary technologies and commercially available licensed technologies.The backbone of our technology infrastructure consists of database servers running Microsoft SQL Server on enterprise grade server hardware.The front end consists of multiple, redundant web servers that are scalable as operations grow. Our web servers, database servers, transaction-processing servers and other core systems that conduct essential business operations are housed at a third-party offsite co-location facility.Our co-location vendor provides 24x7 monitoring and engineering support in a climate-controlled and physically secure environment and our on-call operations personnel have 24x7 access to the facility.Our data center has redundant communication lines from multiple Internet Service Providers and has its own emergency power and backup systems.We house some non-critical systems such as development servers, quality assurance servers, and internal application servers at our headquarters in Seattle.All our production platform related servers are in the Seattle area and we do not have a second production site outside this geographical area for redundancy in case of some natural calamity.During 2012, Onvia established a redundant disaster recovery site located outside the Seattle geographical area for the Company mail system which provides full functionality in the event of disaster.The onvia.com website and the CRM systems are not hosted by us: they are both remotely hosted solutions. In addition to maintaining responsibility for the technical architecture, security and uptime of our business solutions, our technology department works closely with the sales and marketing departments to ensure that client feedback for new features is incorporated into new products and services and that our investment in new product development is aligned with our clients’ needs and expectations. 9 Competition The market for comprehensive intelligence on the government procurement marketplace is underserved.Competitors include, to a limited extent, bid aggregators, industry analysts and government e-procurement platforms. Our current and potential competitors include, but are not limited to, the following: • Information companies that target specific industry verticals that are covered by our services, such as McGraw-Hill Dodge, Reed Construction Data, BidClerk, Contractors Register and Deltek. • Lead generation and bid matching companies such as FedMarket.com, BidNet, BidSync and GovernmentBids.com. We may face additional competition in the future as well-funded companies pursue new government procurement and private sector database products and services.We must differentiate ourselves by expanding our database, enhancing and normalizing our data, developing solutions with high switching costs, and maintaining a loyal base of repeat clients. To achieve this we must continually invest in content and software applications to provide our clients with business insight and intelligence on the government procurement market. We believe that the principal competitive factors affecting our market include, but are not limited to, breadth, depth and timeliness of content, content quality, base of existing clients, and client service.In order to excel at these principal competitive factors, we strive to achieve a superior understanding of our clients, offer valuable solutions to maximize the return on our clients’ investment in the public sector market, and sustain an efficient operating model in delivering these solutions.We believe that our current solutions compare favorably to competitive offerings available in the marketplace today based on the depth and breadth of content, daily updates, a comprehensive archive of procurement intelligence and a structured and disciplined customer care program designed to provide sustainable value to our clients during the course of their subscriptions. Seasonality Our client acquisition business is subject to some seasonal fluctuations.The second and third quarters are generally slower than the first and fourth quarters for client acquisition.The construction industry is our single largest market and these prospects are typically engaged on projects during the spring and summer months, not prospecting for new work, which causes new client acquisition to decline compared to the first and fourth quarters in the year.For this reason, comparisons of the performance of our business quarter to consecutive quarter may not provide the most relevant information, and so in addition to sequential quarter comparisons our quarterly results and metrics should be considered on the basis of results for the whole year or by comparing results in a quarter with the results in the same quarter of the previous year. Intellectual Property Rights Our future success depends in part on intellectual property rights, proprietary rights, and technology.We rely on a combination of copyright, trademark and trade secret laws, employee and third-party nondisclosure agreements and other methods to protect our proprietary rights.We seek to protect our internally developed products, documentation, and other written materials under trade secret and copyright laws, which afford only limited protection.We cannot ensure that any of our proprietary rights will be viable or of value in the future since the validity, enforceability and type of protection of proprietary rights in Internet-related industries is uncertain and still evolving. We license and will continue to license certain products integral to services from third parties, including products that are integrated with internally developed products and used jointly to provide key content and services.These third-party product licenses may not continue to be available on commercially reasonable terms and we may not be able to successfully integrate such third-party products into our solutions. We presently have no issued U.S. patents.It is possible that we may not develop future proprietary products or technologies that are patentable and that the patents of others will seriously harm our ability to do business. Weown the following registered trademarks in the U.S. Patent and Trademark Office:ONVIA, ONVIA andDesign (current logo with orange circular design), ONVIA DOMINION, DEMANDSTAR, DEMANDSTAR.COM, QUOTEWIRE, BIDWIRE-, and E-JOURNAL OF COMMERCE. We alsoownthe following registered trademarks in Canada: ONVIA, ONVIA.COM, and ONVIA.COM and Design. 10 Employees As of March 1, 2013, we had 132 employees working in the following departments: 68 in sales and marketing, 38 in research, which are included in cost of sales,14 in technology and development and 12 in general and administrative. None of our employees are represented by a union or collective bargaining agreement. We have never had a work stoppage and consider relations with our employees to be good. Geographic Financial Information During the years ended December 31, 2012 and 2011, substantially all of our revenues were generated from clients located in the United States or Canada, and all sales are denominated in U.S. currency.All of our long lived assets are located in the United States. Available Information We file with and furnish to the Securities and Exchange Commission, or SEC, periodic reports, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy and information statements, and other information, along with amendments to such reports. Our SEC filings are posted on the SEC’s Web site at http://www.sec.gov, which contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Materials that we file with the SEC are also available at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549. Information regarding the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. Our annual report on Form 10-K, all other reports and amendments filed with or furnished to the SEC, and our Code of Business Ethics and Conduct are available on the “Investor Relations” section of our website at www.onvia.com as soon as reasonably practicable after we have filed them with, or furnished them to, the SEC. ITEM1A. RISK FACTORS In addition to other information in this Report, the following risk factors should be carefully considered in evaluating our business, because such factors may have a significant impact on our business, results of operations and financial condition, and could cause our stock price to decline. As a result of the risk factors set forth below and elsewhere in this Report, and the risks discussed in our other Securities and Exchange Commission filings, actual future results could differ materially from historical results or those projected in any forward-looking statements. Risks related to our growth strategy Since early 2011 we have been transforming our business model, and due to the complexity of this turnaround, our quarterly financial results may be subject to fluctuations that may cause material variations in our quarterly operating results and make it difficult to forecast future performance. We continue to execute our turnaround plan initiated in 2011.We believe we have executed the first stage of our turnaround to stabilize the business.In 2013 we are focused on leveraging the foundation we have built to accelerate growth.Based upon the number of variables within our turnaround plan, our business is subject to execution risk and it may be difficult to project results.Our operating plan considers our ability to execute these initiatives and generate results within a specific timeframe.If we are unable to execute our initiatives as planned, our quarterly financial results may fluctuate and future quarterly results will be affected.A significant portion of our subscription revenue for a particular quarter is derived from transactions that are initiated in previous quarters, because revenue is generally recognized ratably over the subscription term. Our current and future levels of operating expenses and capital expenditures are based largely on our growth plans and estimates of future revenue. These expenditure levels are, to a large extent, fixed in the short term. We may not be able to adjust spending in a timely manner to compensate for any unexpected revenue shortfall, and any significant shortfall in revenue relative to planned expenditures could harm our business and results of operations. Our new consultative sales approach may not scale SMB business as planned. We are transitioning our SMB sales organization from a transactional sales process to a consultative sales process. The consultative selling process focuses on fewer, more targeted prospects, which we expect to renew at higher rates with higher ACVC. The consultative sales process requires a longer sales cycle than a transactional model and requires the development of a substantial pipeline of qualified prospects to achieve consistent and predictable results. Due to the complexity of a consultative sale, our SMB sales people may not be able to scale their individual results to maximize profitability.As a result of these risks, our SMB business may not scale as planned. 11 We may not be successful in the development and execution of an enterprise sales and marketing program. We expect to derive a meaningful portion of our growth from sales to large businesses, who offer the highest lifetime value to our organization.In the past, we have attempted to grow our enterprise organization, and have not been successful in achieving our goals around these initiatives.If we are unsuccessful in driving growth through this channel, our growth rates will suffer. We may not be successful in expanding our channel sales program. We believe there are close to 1.9 million businesses who are “casual users” of government procurement data.These businesses are not part of our new target market, and a portion of our existing client base falls into this category.We intend to focus our sales and marketing efforts on what we believe is a more profitable target market of approximately 30,000 companies who are “power-users” of government procurement data.This strategy may cause lower retention rates for existing clients that are outside of this target market.We plan to partner with companies who can service the casual user segment more economically than we can.If we are unsuccessful in continuing to develop these partnerships, our growth rates will be impacted. We may fail to attract, hire and retain sales associates who can effectively communicate the value of our products to our clients and prospects, and they may be unable to achieve expected sales targets. In order to achieve growth targets, our sales teams must be able to effectively communicate the value of our products to existing and potential clients.We expect to see increases in client retention rates and in new client acquisition revenue.However, our sales goals are aggressive and may not be achieved. Our competitors may develop similar technologies that are more broadly accepted in the marketplace. The functionality in Onvia’s products provides business intelligence across industry verticals and geographic regions.If competitors introduce products with similar functionality or are able to more effectively market and price their products for broad client acceptance, new client acquisition and existing client retention would be adversely impacted.If we are unable to enhance functionality or increase marketing efforts to offset challenges from competitors, we may lose market share. Rapid advances in technology and new mediums for distributing information may diminish the value of our service offerings. Our business model is predicated on providing access to and analysis of hard to find public and private sector information.Information in general is quickly becoming more accessible at a low cost as new distribution mediums, such as blogs, and new search technologies are developed.We may be unable to keep up with the rapid advances in information collection, and new technologies and mediums may be developed that commoditize the value of our services.If this were to occur, our revenues would suffer. Risks related to our new product strategy We may fail to introduce new content and products that are broadly accepted by clients and prospects, and there may be delays in the introduction of these tools and products. If client acceptance and adoption of our new products is below our expectations, projected growth rates and client acquisition and retention goals may not be achieved, and financial results would be harmed.We expect to utilize internally developed technology and technology licensed from third parties for the development of new tools and content.If we are unable to develop or acquire the required technology on time, or at all, or if the launch of these new products is delayed for any other reason beyond our anticipated launch dates, projected growth rates may not be achieved. We may be unable to control the cost of ongoing content collection or the cost of collecting new content types to support new product offerings. We will need to identify cost effective sources and develop efficient collection processes for new content types required to support new product development plans.If we are unable to find new ways to collect content efficiently, and aggregate new content types in a cost effective manner, gross margins may decline. 12 We may improperly price new product offerings for broad client acceptance. We have developed pricing strategies for our existing products, and will be required to develop new pricing strategies for planned new product launches.If clients and prospects do not perceive that the pricing of our products is commensurate with the value they receive from the products, or if our sales staff is unable to communicate the value of the products, particularly in light of the current economic climate, new client adoption and existing client retention would be adversely impacted. We may overestimate the value of sales and marketing intelligence to companies in the infrastructure marketplace. We believe there is a large unmet market need for robust public sector sales and marketing information because information that is highly fragmented across different levels of agencies.Our business model assumes that clients will continue to pay recurring subscriptions for our content and delivery solutions and we expect increases in the annual value of these contracts as a result of this.If we have overestimated the value of this information, we will not achieve our forecasted revenue goals. Financial, economic and market risks Utilization of our net operating loss carryforwards may be subject to annual limitations under the Internal Revenue Code, or may not be usable at all in the future. We have substantial net operating loss carryforwards (“NOLs”) that could be used to offset future tax liabilities arising from future taxable income.In 2011, we conducted a study and determined that an “ownership change” occurred in 2001, as defined under Section382 of the Internal Revenue Code of 1986, as amended (which is generally a greater than a 50 percentage point increase by certain “5% shareholders” over a rolling three-year period).Section382 imposes an annual limitation on the utilization of deferred tax assets, such as NOLsand other tax attributes, once an ownership change has occurred. The ownership change which occurred in 2001 resulted in a permanent loss of $180.0 million of our U.S. federal deferred tax assets.After this impairment, we had $72.4 million in NOLs as of December 31, 2012 available to offset future taxable net income. It is possible that we could have an additional “ownership change” under Section 382 of the Code in the future and lose a significant portion of our deferred tax assets, which could have a material adverse effect on our future results of operations and financial condition.As discussed in the following risk factor, we adopted a tax benefits preservation plan in early 2011 to mitigate the risk of future ownership changes. We regularly review our deferred tax assets for usability based on a history of earnings, expectations for future earnings and expected timing of reversals of temporary differences.Realization of deferred tax assets ultimately depends on the existence of sufficient taxable income, including taxable income in prior carryback years, as well as future taxable income.Prior to 2011, we maintained a 100% valuation allowance against our deferred tax assets because based upon our history of net operating losses, we were uncertain about our ability to generate future taxable net income.Since the end of 2011, we have determined, based on evaluation of all available objective positive and negative evidence related to the creation of future taxable net income, that a partial release of our valuation allowance is appropriate.As a result of this partial release, our full year and fourth quarter 2012 and 2011 net income includes a tax benefit of $1,559,000 and $616,000, respectively.We will continue to evaluate the appropriateness of our valuation allowance annually at a minimum, and more frequently if necessary, in consideration of future operating results.If our operating results do not continue to improve, we may be unable to realize the value of this asset in the future. We adopted a tax benefits preservation plan, designed to preserve the value of our deferred tax assets, primarily related to net operating loss carryforwards (“NOLs”), which may discourage acquisition and sale of large blocks of our stock and may result in significant dilution for certain stockholders. In May 2011, our Board of Directors (the “Board”) adopted a tax benefits preservation plan in the form of a Section 382 Rights Agreement (the “382 Agreement”), which amends and replaces the previously approved Preferred Stock Rights Agreement, dated November 22, 2002. The 382 Agreement is designed to preserve stockholder value and the value of certain income tax assets primarily associated with NOLs by acting as a deterrent to any person acquiring beneficial ownership of 4.9% or more of Onvia’s outstanding common stock without the approval of the Board. Under the 382 Agreement, one Preferred Stock Purchase Right (each, a “Right”) was distributed for each share of Common Stock outstanding as of the close of business on May 23, 2011. Pursuant to the 382 Agreement and at the discretion of our Board, if any person or group becomes the beneficial owner (subject to certain restrictions) of 4.9% or more of the outstanding shares of Common Stock the Rights may become exercisable. Upon exercise of a Right and payment of the purchase price of $20.00 (the “Purchase Price”), the holder will be entitled to receive a number of shares of Common Stock having a market value equal to two times the Purchase Price. 13 The 382 Agreement may discourage existing 5% stockholders from selling their interest in a single block which may impact the liquidity of Onvia common stock, may deter institutional investors from investing in Onvia stock, and may deter potential acquirers from making premium offers to acquire Onvia, all factors which may depress the market price of our stock or prevent stockholders from receiving a premium in a change in control transaction. Provisions of our charter documents and Delaware law may discourage takeover attempts and depress the market price of our stock. Provisions of our certificate of incorporation and bylaws, as well as provisions of Delaware law, the state of our incorporation, can have the effect of making it difficult for a third-party to acquire us, even if doing so would be beneficial to our stockholders.These provisions include: • the classification of our Board of Directors into three classes so that the directors serve staggered three-year terms, which may make it difficult for a potential acquirer to gain control of our Board; • authorizing the issuance of shares of undesignated preferred stock without a vote of stockholders; and • non-cumulative voting for the election of directors. Political pressure as a result of deficits and budget shortfalls, including recent developments around the federal budget and the sequester,may lead to reduced spending by federal, state and local government agencies. Should agencies reduce spending, there may be fewer revenue opportunities to deliver to our clients.Existing clients that leverage our products primarily for new sales leads may perceive a drop in opportunities as a reduction in their return on investment, which could lead to reduced retention rates.In addition, prospects considering an investment in our products may perceive a decline in government spending as a signal that there will be fewer opportunities and they may decide against purchasing a business intelligence solution, or may decide against pursuing public sector opportunities all together, which would negatively impact new client acquisition. Operational risks We may not effectively implement new technologies, and new product functionality could fail to perform as designed. We periodically release products that employ new search technologies and complex database architecture in new and innovative ways.These technologies are usually built in house, or purchased from third party vendors and reengineered to meet our operational needs.If the creative application of these technologies does not work as planned or if we implement these new technologies poorly or in incompatible ways, our new products and services may not function properly, delivery of our products could be disrupted or delayed and our client retention and new client acquisition may suffer. System failures could cause an interruption in the services of our network and impact our ability to compile information and deliver our products to clients. Any system failure that causes an interruption in the service of our suite of products, disrupts our ability to aggregate, organize and publish new content, or reduces timely access to and delivery of our content could result in client dissatisfaction, which would impact client acquisition and retention rates.Further, prolonged or ongoing performance problems on our web sites or our application servers, which support bid creation and distribution, could damage our reputation and result in the permanent loss of clients. In the past, system interruptions have made our web sites and application servers totally unavailable, slowed their response time or prevented us from making service available to clients.These problems may occur again in the future. We may not have sufficient business interruption insurance to cover losses from major interruptions. We deployed our primary business application servers to a secure offsite facility with backup utility power and redundant Internet connectivity in 2008.Our current physical and virtual tape drive based disaster recovery systems are not capable of recovering core business functionality in less than a period of several days depending on severity in the event of a disaster scenario at the offsite facility.Production Information Technology and Research department functions will be operational in the event of a local building disaster so that delivery of our products will not be significantly interrupted as long as the offsite facility is still operational.Our disaster recovery plan does not yet include automated failover of product distribution-related systems, requiring extensive manual intervention to complete the recovery process which could result in prolonged service interruptions and ultimately lower client satisfaction.In addition, all our platform related servers are in the Seattle area and we do not have redundancy outside this geographical area in case of some natural calamity. 14 Our current technology infrastructure and network software systems may be unable to accommodate our anticipated growth, and we may require a significant investment in these systems to accommodate performance and storage requirements of new and planned products. Expansion of the historical content contained in our products and future product offerings to clients have and will place significant additional demands on our enterprise-grade technology infrastructure.We add thousands of records to our database each day, which has required us to expand the storage capacity of the database and clients access to this information requires significant computing power based on usage.If new content types or product introductions change current network and computing requirements or if growth in our client base exceeds our expectations, we may be required to make significant investments to upgrade our systems to accommodate such changes, which could negatively impact our cash flows and results of operations.We may not be successful in our efforts to upgrade our systems, or if we do successfully upgrade our systems, we may not do so on time and within budget. Failure to achieve a stable technological platform in time to handle increasing network usage may discourage potential clients from using our network. We may not be able to retain the services of our executive officers, directors, senior managers and other key employees, which would harm our business. Our business and operations are substantially dependent on the performance of senior management, directors and key employees.Our process for succession planning across all levels of the organization to provide business continuity includes developing, coaching and rewarding high performing employees.The loss and inability to replace any of these employees or directors, including Hank Riner (CEO), Cameron Way (CFO), and Naveen Rajkumar (CIO), and Irv Alpert (EVP), would likely harm our business. We could incur substantial costs in the future as a result of cyber incidents. In addition, as our dependence on digital technologies to conduct operations increases, so does the risk associated with cyber security. The Company may be unable to prevent targeted, random or accidental breaches of our security and could incur significant costs associated with lost or stolen information, including increased cyber security protection costs, lost revenues, reputational damage or increased litigation. Political, social or environmental conditions in off-shore locations may impact the collection and delivery of our content and/or development of new products. Portions of our content are aggregated and/or formatted by off-shore vendors.Delivery of that content may be impacted by local political, social or environmental conditions, which may result in delayed delivery to clients resulting in client dissatisfaction.We also outsource portions of the development of new products to off-shore vendors.Political, social or environmental conditions in those locations may result in delays of new product introductions. We may be unable to effectively monitor and prevent unauthorized redistribution of our published information. In the past we have identified a number of entities that have redistributed proprietary information without authorization and against our terms of use.We have been and will continue to be aggressive about monitoring and combating such unauthorized use, and are considering technological avenues for blocking such users from our database.However, if we fail to effectively combat such unauthorized use, our business could be harmed. Our services and products depend upon the continued availability of licensed technology from third parties, and we may not be able to obtain those licenses on commercially reasonable terms, or at all. We license, and will continue to license, technology integral to our services and products from third parties.If we are unable to acquire or retain key third-party product licenses or integrate the related third-party products into our network services, our service and product development may be delayed.We also expect to acquire new licenses in the future as our business grows and technology evolves.We may not be able to obtain these licenses on commercially reasonable terms, or at all. 15 Regulatory, judicial or legislative risks Future regulations could be enacted that either directly restrict our business or indirectly impact our business by limiting the growth of e-commerce. We are subject to laws and regulations governing the Internet and e-commerce.These laws and regulations may cover privacy, content, taxation, data protection, copyrights, electronic contracts and other communications, consumer protection, unencumbered Internet access to our services, the design and operations of websites, and the characteristics and quality of products and services.If enacted, unfavorable laws and regulations could limit the market for our services and offerings. Although many regulations might not apply to the business directly, we expect that laws regulating the collection or processing of personal or consumer information could indirectly affect our business.It is possible that legislation could expose companies involved in e-commerce to restrictions or liability, which could limit the growth of e-commerce generally. Legislation could hinder the growth in Internet use and decrease our acceptance as a medium for communication and commerce.If laws were enacted that made our products taxable at the state level, we may be required to pass those additional taxes along to our clients, which would increase the overall cost of our product to our end users and could impact the buying decisions of existing and potential new clients. Our access to new content from governmental entities and other third parties may be restricted if bid aggregation on the Internet is restricted by law or regulations. We aggregate new information from various public data sources and do not have exclusive access to this content.We cannot ensure that these data sources will continue to be available in the future.Moreover, public disclosure laws, which require governmental entities to produce bid information directly to members of the public, may negatively impact our business and reduce the value of our services to clients.The loss or the unavailability of data sources in the future, or the loss of right to distribute some of the data sources, would harm our business. Our proprietary content aggregation technology is integral to our success.If the process of content aggregation becomes regulated in the future and our process for acquiring government bids is no longer cost-effective, our business will be significantly harmed.If new regulations restricting our ability to charge a fee for public bid information are enacted, our business will be significantly harmed. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM2. PROPERTIES Our headquarters are located in Seattle, Washington.Since January, 2008, we lease approximately 35,000 square feet in two floors of a sixteen-story office complex located at 509 Olive Way, Seattle, Washington.We believe this space is adequate to meet current and near term capacity requirements.The lease on our current office space expires in October 2015. ITEM3. LEGAL PROCEEDINGS For a discussion regarding our legal proceedings, please refer to the “Legal Proceedings” section of Note 10, “Commitments and Contingencies”, in the Notes to Consolidated Financial Statements in this Report, which is incorporated herein by reference. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 16 EXECUTIVE OFFICERS OF THE REGISTRANT The executive officers of the Company are as follows: Name Age Position Henry G. Riner 62 Chief Executive Officer and President Cameron S. Way 41 Senior Vice President and Chief Financial Officer Naveen Rajkumar 35 Senior Vice President and Chief Information Officer Irvine N. Alpert 61 Executive Vice President Henry G. Riner was appointed President and Chief Executive Officer in October 2010.Mr. Riner has served as a Director of the Company since November 2010.From March 2009 until September 2010, Mr. Riner served as President and Chief Executive Officer of OSG Billing Services, an electronic bill presentment and payment company.From 2006 through 2008, Mr. Riner was President and Chief Executive Officer of CoAMS, a trade promotion information services company.From 1997 through 2005, Mr. Riner was President and Chief Executive Officer of SourceLink, a direct marketing information services company.Mr. Riner was President of UMI, a division of the Bell & Howell Company from 1994 through 1997. Cameron S. Way has served as Senior Vice President since August 2012 and Chief Financial Officer of the Company since April 2008. Mr. Way served as Chief Accounting Officer of the Company from June 2005 to April 2008, and as Controller from September 2001 to June 2005.Mr. Way held various other positions within the company prior to 2001.Mr. Way was an Assurance Manager with PricewaterhouseCoopers LLP from January 1994 to August 1999 prior to joining the Company. Naveen Rajkumar has served as Senior Vice President and Chief Information Officer of the Company since August 2010. Prior to becoming Senior Vice President and Chief Information Officer, Mr. Rajkumar served as Chief Information Officer of the Company from January 2010 to July 2010. From July 1999 to December 2009, Mr.Rajkumar served at Aditi Technologies in various positions, most recently as General Manager. Irvine N. Alpert has served as Executive Vice President of the Company since July 2001. From February 1995 to July 2001, Mr. Alpert was the founder and Chief Executive Officer of ProjectGuides, Inc., an architecture, engineering, and construction market information service, which was acquired by Onvia in June 2001.From 1993 to 1995, Mr. Alpert served as President of RCI Environmental, Inc., a regional construction company. 17 PART II ITEM5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock currently trades on the NASDAQ Capital Market under the symbol “ONVI.”The table below lists the high and low closing prices per share of our common stock for each quarterly period during the past two fiscal years as reported on the NASDAQ Capital Market. Closing Price Range of Common Stock High Low Year ended December 31, 2011 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Year ended December 31, 2012 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders As of March 1, 2013, there were approximately 264 holders of record of Onvia common stock.The number of record holders was determined from the records of the Company’s transfer agent and does not include the number of persons whose stock is held in nominee or “street name” accounts through brokers. Dividends No cash dividends were declared for the years ended December 31, 2012 and 2011 nor does Onvia have the intention to pay cash dividends in the foreseeable future. Recent Sales of Unregistered Securities None. Issuer Purchases of Equity Securities None. Stock Price Performance Graph The registrant is a Smaller Reporting Company and, therefore, is not required to provide the information under this item. ITEM6. SELECTED CONSOLIDATED FINANCIAL DATA The registrant is a Smaller Reporting Company and, therefore, is not required to provide the information under this item. 18 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements and accompanying Notes hereto. Management Overview – 2012 Results and 2013 Priorities Revenue declined by 5% to $22.0 million from $23.2 million in 2011.In sequential quarters, fourth quarter 2012 revenue declined by less than 1% over the same period last year compared to a 4% decline in the third quarter of 2012 compared to the same quarter of last year.Revenues are a lagging indicator of current operations because we primarily recognize revenue over the 12 month subscriptions.Due to this policy, the impact of operational improvements is not immediately reflected in our financial results.If our SMB team continues to improve as expected, we anticipate year over year revenue growth to be positive in 2013. Annual Contract Value, or ACV, increased by 2% to $18.8 million as of December 31, 2012 from $18.5 million as of December 31, 2011, our first positive year over year increase since we began our business transformation in 2011.In the fourth quarter, ACV grew 1% compared to the third quarter of 2012.Growth of ACV indicates that client retention rates are improving and new client acquisitions are beginning to scale.We believe that ACV represents the aggregate annual value of our subscription contracts and is a leading indicator of future revenue growth. At December 31, 2012, Onvia has 3,950 clients, down 12% from 4,500 clients at December 31, 2011. Our strategy is to continue to improve profitability by acquiring and managing fewer strategic clients at higher ACVC.As a result of this strategy, total clients declined in 2012, a trend which we expect to continue in 2013. Annual Contract Value per Client, ACVC, increased 16% to $4,775 per client in the fourth quarter of 2012 compared to $4,114 in the fourth quarter of 2011.Growth in ACVC is a validation of our target market of companies that have a strategic interest in the public sector and we strive to provide these companies with exceptional value to help them win more government business. 2012 operating expenses decreased 1% to $18.5 million compared to $18.7 million in 2011.We continued to manage expenses and reallocate resources to high margin initiatives over the course of 2012. Annual net income was $1.5 million or $0.17 per diluted share for the year ended December 31, 2012 compared to net income of $1.6 million, or $0.18 cents per diluted share in 2011.Due to our historical performance and future profitability projections we released $1.6 million and $616,000 of the valuation allowance against our deferred tax assets which resulted in the same amount being recognized as a tax benefit in our fourth quarter net income in 2012 and 2011, respectively.We will continue to review the estimate of future taxable income and will adjust the valuation allowance accordingly as new information becomes available.Excluding the effects of the valuation allowance, we had $25 million of deferred tax assets related to $72 million in net operating loss carryforwards available to offset future taxable net income at December 31, 2012. As of December 31, 2012 we held cash and investments of $12.3 million compared to $11.5 million at the end of last year, representing an increase of $0.8 million during 2012.Our cash balance increased due to lower operating expenses, the timing of capital expenditures and improving ACV. Over the last two years, Onvia has transformed from a transactional lead generation vendor to a customer centric business intelligence partner for businesses with a strategic long term interest in the public sector.We have redefined our target customer, identified their key objectives, and aligned our internal resources (product, marketing, content and sales) to deliver valuable solutions to meet and exceed our customer objectives.By the end of 2012 we believe we have stabilized the core business.We believe we are now well positioned to grow both revenue and net income in 2013 with our new business model offering a high percentage of recurring revenue, best in class customer retention and significant operating leverage. We focused on four key priorities in 2012, three of which were successful: · Our first 2012 initiative was to continue to drive improvement in our SMB sales organization.All of our key metrics showed improvement in 2012.In the fourth quarter of 2012 ACVC for SMB was $8,891, a 32% improvement over $6,739 in the same period last year.Higher ACVC and an increase in transactions drove a sales increase of 50% for SMB acquisition in 2012.These positive results influenced our decision to scale the SMB acquisition team by 40% to 20 salespeople in the fourth quarter of 2012. 19 · Our second 2012 initiative was to continue to execute our product roadmap to enhance our solutions, further differentiate us from the competition, and be considered as a valued business intelligence provider to our clients.We launched Onvia 5 which improved the customer experience and user navigation.We introduced Term Contract Center by publishing over 150,000 active term contracts, more coverage than any other source in our industry.We launched the second update to Spending Forecast Center providing Project Previews, a data mining tool, to allow our customers greater ability to find the most relevant information while searching the vast library of budgets and capital improvement plans. · Our third 2012 initiative was to improve our marketing.We positioned our brand “as intelligence to win more government business” reflecting the future direction of our product roadmap.We revamped our lead generation program and enhanced our web site to improve leads volume and quality. One initiative was not as successful as planned: · Overall we were not successful with our initiative to build our Enterprise business.While our enterprise client retention improved in 2012 when compared with 2011, new Enterprise client acquisitions did not grow to the extent we planned. In 2012 we stabilized the business, and we have identified four initiatives to accelerate growth in 2013: · Our first initiative is to scale the successful SMB acquisition process with a team which is 40% larger than last year.The success of this initiative will be measured by improving ACVC and the growth rate in acquisition sales year over year. · Our second initiative is to maximize growth with our SMB customer base.We have proven that we can retain SMB customers with a stronger solution and a well-defined customer care program.We believe that many of our clients are underserved and do not receive the optimal Onvia solution for their public sectorbusiness objectives.The success of this initiative will be measured by percentage increase in upsell revenue we are able to generate in 2013 when compared with 2012. · Our third initiative is to strengthen the value of our database and continue to add solutions to help our customers win more government business.In 2013 we plan to launch Onvia 6 with a workflow user interface, introduce vendor intelligence for competitor and partner analytics, improve the workflow of our lead generation service and expand the agency intelligence that we provide to our customers.The success of this initiative will be measured by our ability to deliver the roadmap on schedule and within budget. · Our fourth initiative is to develop and begin to execute a strategy for Enterprise sales that is scalable for 2014.We intend to define those enterprise accounts as prospects that are the “best fit” for Onvia’s value proposition and organize the sales force by vertical market.Our objective is to be in a position by the end of 2013 to scale Enterprise in 2014 with the right people, process and solutions.The success of this initiative will be measured by the development of this plan by the end of 2013. Application of Critical Accounting Policies and Management Estimates Our discussion and analysis of financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of commitments and contingencies.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ significantly from our estimates.In addition, any significant unanticipated changes in any of our assumptions could have a material adverse effect on our business, financial condition, and results of operations.We believe the following are our most significant accounting policies and estimates: Revenue Recognition Our revenues are primarily generated from subscriptions, content licenses and management reports.Our subscriptions are generally annual contracts; however, we also offer extended multi-year contracts to our subscription clients, and content licenses are generally multi-year agreements.Subscription and content licenses are recognized ratably over the term of the agreement.We also generate revenue from fees charged for management reports, document download services, and other services, and revenue from these types of services is recognized upon delivery, or, if report refreshes are included, ratably over the service period. 20 Our subscription services and management information reports are also sold together as a bundled offering.Pursuant to the provisions of Accounting Standard Codification, or ASC, 605-25 Revenue Recognition, we allocate revenue from these bundled sales ratably between the subscription services and the management reports based on their relative fair values, which are consistent with established list prices for those offerings.In October 2009, the FASB issued Accounting Standards Update, or ASU, No. 2009-13, Multiple-Deliverable Revenue Arrangements.This ASU amends the criteria for separating deliverables, and measuring and allocating arrangement consideration to one or more units of accounting.The amendments also establish a selling price hierarchy for determining the selling price of a deliverable.We have adopted the amendments in this ASU for arrangements entered into or materially modified on or after January 1, 2011.Adoption of this pronouncement did not materially impacted reported revenue. Unearned revenue consists of payments received for prepaid subscriptions, as well as the invoiced, but unpaid, portion of subscriptions and content licenses whose terms extend into periods beyond the balance sheet date. Internal Use Software We account for the costs to develop or obtain software for internal use in accordance with ASC 350-40, Intangibles – Goodwill and Other subtopic Internal-Use Software.As a result, we capitalize qualifying computer software costs incurred during the “application development stage.”Amortization of these costs begins once the product is ready for its intended use.These capitalized software costs are amortized on a straight-line basis over the estimated useful life of the product, typically 3 to 5 years.The amount of costs capitalized within any period is dependent on the nature of software development activities and projects in each period. During the first quarter of 2011, assets that were nearly fully amortized related to aging search technology were replaced with a new platform.Onvia recorded an immaterial loss on this abandonment in operating expenses under the general and administrative category in the twelve months ended December 31, 2011. There were no impairments determined from our analysis in 2012. Stock-Based Compensation We account for stock-based compensation according to the provisions of ASC 718 Compensation – Stock Compensation, which requires measurement of compensation cost for all stock-based awards at fair value on the date of grant and recognition of stock-based compensation cost over the requisite service period for awards expected to vest.The fair value of our stock options is determined using the Black-Scholes valuation model.Such value is recognized as expense over the service period, net of estimated forfeitures.The estimation of stock awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from our current estimates, such amounts will be recorded as a cumulative adjustment in the period estimates are revised.We consider many factors when estimating expected forfeitures, including employee class and historical experience.There is also significant judgment required in the estimation of the valuation assumptions used to determine the fair value of options granted.Please refer to the discussion of valuation assumptions in Note 2 of the “Notes to Consolidated Financial Statements” of this Report for additional information on the estimation of these variables.Actual results, and future changes in estimates, may differ substantially from our current estimates. Accounts Receivable and Allowance for Doubtful Accounts We record accounts receivable for the invoiced portion of our contracts once we have a signed agreement and amounts are billable under the contract.All of our subscription contracts are non-cancellable upon activation.We do not record an asset for the unbilled or unearned portion of our contracts.Accounts receivable are recorded at their net realizable value, after deducting an allowance for doubtful accounts.Such allowances are determined based on a review of an aging of accounts and reflect either specific accounts or estimates based on historical incurred losses.If the financial condition of our clients were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required, and our ability to recognize sales to certain clients may be affected. 21 Income Taxes Onvia accounts for income taxes using the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis, and for net operating loss, or NOL, carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. A valuation allowance has been established for the majority of the net deferred tax assets as the Company has determined that the recognition criteria for realization have not been met. Utilization of the NOL carryforwards may be subject to a substantial annual limitation due to an ownership change that could occur in the future. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences are expected to be deductible. The Company will continue to review the estimate of future taxable income and will adjust the valuation allowance accordingly as new information becomes available. Non-GAAP Financial Measures We prepare and publicly release quarterly financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP).The non-GAAP financial measures we may disclose include Adjusted EBITDA and client metrics such as ACV and ACVC.For a discussion regarding our client metrics, please refer the “Clients” section of Item 1 “Business”.We typically disclose Adjusted EBITDA measures in our earnings releases, investor conference calls and filings with the Securities and Exchange Commission.Adjusted EBITDA is not a financial measure calculated and presented in accordance with GAAP and should not be considered as an alternative to net income, operating income or any other financial measures so calculated and presented, nor as an alternative to cash flow from operating activities as a measure of the company’s liquidity.We define Adjusted EBITDA as net income / (loss) before interest and other non-cash financing costs; taxes; depreciation; amortization; and non-cash stock-based compensation.Other companies (including our competitors) may define Adjusted EBITDA differently.We present Adjusted EBITDA because we believe Adjusted EBITDA to be an important supplemental measure of performance that is commonly used by securities analysts, investors and other interested parties in the evaluation of companies in similar industries and size.Management also uses this information internally for forecasting and budgeting.It may not be indicative of our historical operating results nor is it intended to be predictive of potential future results.Investors should not consider Adjusted EBITDA in isolation or as a substitute for analysis of results as reported under GAAP. The following table provides reconciliation of GAAP Net Income to Adjusted EBITDA for the indicated periods (in thousands): Year Ended December 31, GAAP net income $ $ Reconciling items from GAAP to adjusted EBITDA Interest and other income, net ) ) Depreciation and amortization Amortization of stock-based compensation Benefit for income tax ) ) Adjusted EBITDA $ $ 22 Consolidated Results of Operations The following table provides our selected consolidated results of operations for the indicated periods (in thousands of dollars and as a percentage of total revenue): Years Ended December 31, Revenue: Subscription $ % $ % Content license % % Management information reports % % Other % % Total revenue % % Cost of revenue % % Gross margin % % Operating expenses: Sales and marketing expenses % % Technology and development expenses % % General and administrative expenses % % Total operating expenses % % (Loss) / Income from operations ) %) % Interest and other income, net 45 % 37 % (Loss) / Income before income tax ) %) % Benefit for income taxes % % Net income $ % $ % Comparison of Years Ended December 31, 2012 and 2011 Revenue Revenue decreased 5% to $22.0 million for the year ended December 31, 2012, compared to $23.2 million for the year ended December 31, 2011. Revenues are a lagging indicator of current operations because we mainly recognize revenue on service agreements over the contract period.Due to this policy, the impact of operational improvements is not immediately reflected in our financial results.We believe our declining year over year revenue is directly attributable to planned decline in non-strategic clients. Cost of Revenue Cost of revenues for the twelve months ended December 31, 2012 and 2011 were as follows (in thousands): Increase / (Decrease) Amount Percent Twelve months ended December 31, $ $ $ ) (3 %) Percentage of Revenue 16
